                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 REY CLEMENTE-VIZCARRONDO, et al.

          Plaintiffs

              v.                             CIVIL NO. 17-1144 (RAM)

 UNITED STATES OF AMERICA, et al.

          Defendants


                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the court is federal Defendant’s motion to

exclude the testimony of Plaintiffs’ expert witness, Dr. Pedro A.

Murati, and his Independent Medical Evaluation of plaintiff Rey

Clemente-Vizcarrondo. (Docket No. 22). Plaintiffs filed a response

in opposition. (Docket No. 30). After reviewing the parties’

arguments, the record and the applicable law, the Court hereby

GRANTS in part and DENIES in part Defendant’s motion to exclude

the proffered expert testimony of Dr. Pedro A. Murati.

                                I. BACKGROUND

     On    February      1,    2017,   Rey     Clemente-Vizcarrondo     (“Mr.

Clemente”),    his     wife   Jacqueline     Torres-Rosario,   the   conjugal

partnership between them, and Jey Clemente-Torres (collectively,

“Plaintiffs”) filed an action for damages against the United States

Department of Veterans Affairs (“VA Hospital” or “Defendant”)

pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),
Civil No. 17-1144 (RAM)                                                        2


2671, et seq and Article 1802 of the Puerto Rico Civil Code, 31

L.P.R.A. § 5141. (Docket No. 1 at 1.). Plaintiffs claim that Mr.

Clemente received negligent treatment at the VA Hospital after one

of its physicians performed “right ankle surgery” but failed to

provide any instructions or medications to avoid the formation of

blood clots or other relevant complications. (Docket No. 1 ¶ 17-

20). On June 30, 2017, Defendant filed an Answer to Complaint

denying any acts of alleged negligence. (Docket No. 9 at 9-12).

       Plaintiffs retained Dr. Pedro A. Murati (“Dr. Murati”) as

their expert witness to testify as to his Independent Medical

Evaluation of Mr. Clemente and his findings. (Docket No. 20 at

28).

       On June 10, 2019, Defendant moved to exclude Dr. Murati’s

expert witness testimony for failing to meet the requirements

established   by   Fed.   R.    Evid.    702.    (Docket   No.   22    at    14).

Specifically,   Defendant      alleges   that:    (1)   Dr.   Murati    is   not

qualified to be an expert because he is a physiatrist instead of

an internal medicine physician; (2) his report lacks any medical

literature or data to support his findings; and (3) he does not

identify the applicable medical standard of care or how the VA

Hospital physicians deviated from it. Id. at 6-11.

       Plaintiffs filed a Response in Opposition to “Motion to

Exclude Expert Testimony” on July 23, 2019. (Docket No. 30).

Therein, Plaintiffs assert that: (1) Dr. Murati does not need to
Civil No. 17-1144 (RAM)                                                   3


be an internal medicine physician to be a qualified expert in this

case; and (2) experts can make an informed opinion based on their

knowledge and training to identify the standard of care, without

supporting said opinion with medical journals. Id. at 1-2. Lastly,

Plaintiffs   allege   that   Dr.    Murati   discussed    the   applicable

standard of care in his deposition. Id. at 9-10.

                          II. LEGAL STANDARD

A. The Admissibility of Expert Witness Testimony

     Federal Rule of Evidence 702 governs the admissibility of

expert   witness    testimony.     Specifically,   Fed.   R.    Evid.   702

establishes that:

          A witness who is qualified as an expert by
          knowledge, skill, experience, training, or
          education may testify in the form of an
          opinion or otherwise if:
          (a) the expert’s scientific, technical, or
          other specialized knowledge will help the
          trier of fact to understand the evidence or to
          determine a fact in issue;
          (b) the testimony is based on sufficient facts
          or data;
          (c) the testimony is the product of reliable
          principles and methods; and
          (d) the expert has reliably applied the
          principles and methods to the facts of the
          case.

     Pursuant to Rule 702, trial judges are tasked with “ensuring

that an expert’s testimony both rests on reliable foundation and

is relevant to the task at hand.” Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579, 597 (1993). When applying this rule, judges

must assume the “role of gatekeepers to screen expert testimony
Civil No. 17-1144 (RAM)                                                    4


that    although   relevant,    was   based   on   unreliable   scientific

methodologies.” González–Pérez v. Gómez- Águila, 296 F.Supp.2d

110,    113   (D.P.R.   2003)   (citing   Daubert,    509   U.S.   at   597)

(“Pertinent evidence based on scientifically valid principles will

satisfy those demands.”)

       When assessing the reliability of expert testimony, trial

courts can consider the following factors discussed in Daubert:

(1) whether the expert’s theory or technique is generally accepted

as reliable in the scientific community; (2) whether the theory or

technique in question can be, and has been, tested; (3) whether

the theory or technique has been subjected to peer review and

publication; and (4) the known or potential rate of error of the

theory or technique. Daubert, 509 U.S. at 588-594.

       In the performance of their gatekeeping function, judges must

focus “solely on principles and methodology, not on the conclusions

that they generate.” Daubert, 509 U.S. at 595. Although certainly

conclusions and methodology are not entirely distinct from one

another, “a court may conclude that there is simply too great an

analytical gap between the data and the opinion proffered.” Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (emphasis added). In

other words, under Daubert, an expert cannot merely state their

qualifications, conclusions and assurances of reliability. See

Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1319 (9th Cir.

1995). “Moreover, if a witness is relying mainly on experience, he
Civil No. 17-1144 (RAM)                                          5


must provide more information for the Court to determine the

reliability of his testimony.” Santa Cruz-Bacardi v. Metro Pavia

Hosp., Inc., 2019 WL 3403367, at *2 (D.P.R. 2019).

     Thus, to ensure reliability and intellectual rigor, experts

“must be able to produce a written report or testimony supported

by an accepted methodology that is based on substantial scientific,

technical, or other specialized knowledge.” Figueroa v. Simplicity

Plan de Puerto Rico, 267 F. Supp. 2d 161, 164 (D.P.R. 2003).

“Failure to provide a testimony or a report detailing the basis

for the expert's opinion in a comprehensive scientific manner can

cause the expert witness and his report to be eliminated from

trial.” Id. (citing Justo Arenas & Carol M. Romey, Professional

Judgment Standard and Losing Games for Psychology, Experts and the

Courts, 68 Rev. Jur. U.P.R. 159, 180 (1999)) (emphasis added).

     In order to be admissible, expert reports must also comply

with Federal Rule of Civil Procedure 26(a)(2)(B). Fed. R. Civ. P.

26(a)(2)(B) requires that expert reports contain the following

information:

          (i) a complete statement of all opinions the
          witness will express and the basis and reasons
          for them;
          (ii) the facts or data     considered    by    the
          witness in forming them;
          (iii) any exhibits that will      be    used   to
          summarize or support them;
          (iv) the witness's qualifications, including
          a list of all publications authored in the
          previous 10 years;
Civil No. 17-1144 (RAM)                                                         6


             (v) a list of all other cases in which, during
             the previous 4 years, the witness testified as
             an expert at trial or by deposition; and
             (vi) a statement of the compensation to be
             paid for the study and testimony in the case.

     These      requirements    make   it    clear     that   Rule   26(a)(2)(B)

“call[s]    for    parties     to   make    explicit    and   detailed    expert

disclosures.” Santiago-Diaz v. Laboratorio Clinico Y De Referencia

Del Este And Sara Lopez, M.D., 456 F.3d 272, 276 (1st Cir. 2006)

Thus,    “expert-related     disclosures      are    insufficient     when   they

consist of ‘sketchy and vague descriptions of anticipated opinions

or      areas     of   anticipated         testimony.’” Rivera-Marrero         v.

Presbyterian Cmty. Hosp., 255 F. Supp. 3d 290, 296–97 (D.P.R. 2017)

(quoting Sierra Club, Lone Star Chapter v. Cedar Point Oil Co.

Inc., 73 F.3d 546 (5th Cir. 1996)). See also Romero v. Drummond

Co., Inc., 552 F.3d 1303 (11th Cir. 2008) (The District Court did

not abuse its discretion when excluding experts whose reports

consisted of single paragraphs that merely recited the general

subject matter of their expected testimony and lacked any of the

substance required by Rule 26(a)(2)(B)).

     In accordance with these requirements, Fed. R. Civ. P. Rule

26(e)(2) dictates that parties have a                  duty to supplement an

expert’s report by the time pretrial disclosure are due.                 The duty

to supplement applies to “[c]hanges in the opinions expressed by

the expert whether in the report or at a subsequent deposition.”
Civil No. 17-1144 (RAM)                                                           7


Fed. R. Civ. P. 26(a) advisory committee's notes.

       B. Which Physicians are Qualified to Testify as Experts

       When analyzing the admissibility of an expert witness, the

trial court must first resolve “whether the putative expert is

qualified    by        knowledge,    skill,     experience,      training,      or

education,” to offer testimony. Mitchell v. United States, 141

F.3d 8, 14 (1st Cir. 1998) (citation omitted). The First Circuit

has reiterated that an expert physician does not need to be “a

specialist in a particular medical discipline to render expert

testimony   relating       to    that   discipline.”    Gaydar       v.    Sociedad

Instituto Gineco-Quirurgico y Planificacion, 345 F.3d 15, 24 (1st

Cir. 2003). See also Pages-Ramirez v. Ramirez-Gonzalez, 605 F.3d

109, 114 (1st Cir. 2010). Although credentials such as board

certification in a medical specialty are relevant when considering

the weight and probative value of expert witness testimony, they

are not necessary for its admissibility. See Pages-Ramirez, 605

F.3d at 114. “The fact that the physician is not a specialist in

the field in which he is giving his opinion affects not the

admissibility of his opinion but the weight the jury may place on

it.”   Payton     v.    Abbott   Labs,    780   F.2d   147,    155    (1st     Cir.

1985)(emphasis added).

       Furthermore,      excluding      testimony   “that     would       otherwise

‘assist the trier better to understand a fact in issue’ simply

because the expert does not have the specialization that the court
Civil No. 17-1144 (RAM)                                                    8


considers most appropriate” is considered an abuse of the court’s

discretion. Pages-Ramirez, 605 F.3d at 114. See also Gaydar, 345

F.3d at 24–25 (“[I]t would have been an abuse of discretion for

the court to exclude Dr. Rodriguez’s testimony on the sole basis

that his medical specialty was something other than gynecology or

obstetrics.”)

     C. Evidence in medical malpractice cases

     In   medical   malpractice   cases     under   Puerto     Rico    law,

plaintiffs must establish three main elements: “(1) the duty owed

(i.e., the minimum standard of professional knowledge and skill

required in the relevant circumstances); (2) an act or omission

transgressing that duty; and (3) a sufficient causal nexus between

the breach and the harm.” Laureano Quinones v. Nadal Carrion, 2018

WL 4057264, at *2– 3 (D.P.R. 2018) (quoting Marcano Rivera v.

Turabo Medical Ctr. P’ship, 415 F.3d 162, 167 (1st Cir. 2005)).

     In these cases, physicians must comply with the national

standard of care. See Cortes-Irizarry v. Corporacion Insular De

Seguros, 111 F.3d 184, 190 (1st Cir. 1997). In other words, a

physician’s duty is to provide patients with medical care “that,

in the light of the modern means of communication and education,

meets   the   requirements   generally    recognized    by   the   medical

profession.”     Ramirez-Ortiz     v.     Corporacion        Del      Centro

Cardiovascular de Puerto Rico y Del Caribe, 32 F. Supp. 3d 83, 87

(D.P.R. 2014) (quoting Santiago–Otero v. Mendez, 135 D.P.R. 540,
Civil No. 17-1144 (RAM)                                                                    9


1994 P.R.-Eng. 909, 224 (1994)). Notably, “experts must prove that

a    standard      of   care    is     nationally       used,    rather     than      simply

explaining a standard as based on their experience.” Santa Cruz-

Bacardi,      2019      WL   3403367,       at    *5.   This    can   be    achieved      by

referencing “a published standard, [discussion] of the described

course of treatment with practitioners outside the District ... at

seminars      or   conventions,        or    through     presentation       of    relevant

data.” Strickland v. Pinder, 899 A.2d 770, 773–74 (D.C. 2006)

(internal citations omitted).

       Moreover,        health-care         providers     are    “presumed       to     have

exercised reasonable care in the discharge of [their] functions.”

Lopez-Rivera v. Hosp. Auxilio Mutuo, Inc., 290 F. Supp. 3d 137,

142    (D.P.R.       2017)     (internal         quotations     omitted).    Therefore,

plaintiffs bear the burden of refuting said presumption. Given

that “medical knowledge and training are critical to demonstrating

the parameters of a physician's duty, the minimum standard of

acceptable care [...] must ordinarily be established by expert

testimony.” Rolon-Alvarado v. Municipality of San Juan, 1 F.3d 74,

78 (1st Cir. 1993)(emphasis added). Only in medical malpractice

suits “where the lack of care has been found to be so evident as

to    infer     negligence”       is    other      evidence     “aside     from       expert

testimony” sufficient to establish negligence. Laureano Quinones,

2018 WL 4057264, at *3 (internal quotations omitted).
Civil No. 17-1144 (RAM)                                                         10


                                III. ANALYSIS

      Prior to considering the content of Dr. Murati’s testimony,

the Court must first determine if he is qualified to testify as an

expert. According to his curriculum vitae, Dr. Murati is board

certified in rehabilitation and physical medicine. (Docket No. 22-

1 at 2). The First Circuit has clearly established that physicians

do not need to be specialists in a certain field to be qualified

experts. See Gaydar, 345 F.3d at 24. In any case, an expert

physician’s area of expertise would only affect the weight of their

opinion, not its admissibility. See Payton, 780 F.2d at 155. See

also Mitchell, 141 F.3d at 15 (holding that an internist with

specialties      in   hematology     and   oncology,     could   testify   as   to

physicians' treatment of colonoscopy patient in wrongful death

suit, even though he was not a specialist in gastroenterology).

Therefore, contrary to Defendant’s allegations, Dr. Murati is

qualified to testify in the present medical malpractice case

despite     being     a   physiatrist      and   not    an   internal   medicine

specialist.

      Despite being qualified, for Dr. Murati’s testimony to be

admissible, it must be both reliable and relevant. Reliability in

this context requires that the testimony be based on sufficient

data and/or facts and is the product of trustworthy principles.

For the testimony to be considered relevant, it must help the trier

of   fact   to   understand    the    evidence     or   determine   a   fact    of
Civil No. 17-1144 (RAM)                                         11


consequence in issue.

     Dr. Murati’s report begins by summarizing Mr. Clemente’s

account of his medical treatment, complaints and medical records.

(Docket No. 22 at 2-4). Afterwards,      Dr. Murati   provides his

physical examination of Mr. Clemente, as well as his subsequent

impressions and recommendations as to Mr. Clemente’s condition.

Id. at 5-7. Specifically, Plaintiffs’ proffered expert concludes

that:

     This examinee’s current diagnoses are within all
     reasonable medical probability a direct result from the
     right ankle surgery that occurred on 02-06-15, for which
     extended immobility was recommended without prophylaxis
     for [deep vein thrombosis] DVT in a [sic] examinee whose
     risk for DVT was present secondary to the procedure
     performed, the extended recommended immobility of 8
     weeks and the examinee’s pre-existing obesity. Id.

     Dr. Murati does not provide any medical literature or data to

support this conclusory opinion beyond his own examination of Mr.

Clemente and his medical record. Plaintiffs contend that he was

not required to do so. In his deposition, Dr. Murati stated that

he did not do any research to arrive to his conclusion nor did he

review any publications or authorities. (Docket No. 22-3 at 20).

If an expert witness is “relying solely or primarily on experience,

then the witness must explain how that experience leads to the

conclusion reached, why that experience is a sufficient basis for

the opinion, and how that experience is reliably applied to the

facts.” Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d 1183, 1201
Civil No. 17-1144 (RAM)                                                  12


(11th Cir. 2010) (quoting Committee Note on Fed. R. Evid. 702)

(emphasis added). When a proffered expert physician’s report lacks

any medical literature, data, or even a more basic explanation of

how their conclusion was reached, as is the case here, said report

is inherently unreliable. “The trial court's gatekeeping function

requires more than simply ‘taking the expert's word for it.’” Id.

Thus, given the report’s lack of support for Dr. Murati’s proffered

opinion on the standard of care, this Court must conclude that

there is “simply too great an analytical gap between the data and

the opinion proffered.” Gen. Elec. Co., 522 U.S. at 146.

      In addition to being unreliable, Dr. Murati’s report does not

explain, or even define, deep vein thrombosis, why Mr. Celemente

was at risk for developing this condition, how his right ankle

surgery could have caused it, how it could have been avoided, or

why prophylaxis would have been proper for a patient like Mr.

Clemente. Thus, in addition to being unreliable, it would also be

unhelpful to the trier of fact.

      Lastly, in their Response in Opposition, Plaintiffs provide

excerpts of Dr. Murati’s deposition in which he allegedly indicated

the   applicable   standard   of   care.   (Docket   No.   30   at   9-10).

Essentially, in his deposition, Dr. Murati testified that it is

“general medical knowledge” that “if you immobilize a leg after

surgery” you should provide anticoagulation to avoid thrombosis,

especially if the person is high risk. (Docket Nos. 30 at 9; 30-1
Civil No. 17-1144 (RAM)                                                        13


at 2-3). However, when explicitly asked what was the standard of

care that VA Hospital personnel deviated from, Dr. Murati responded

“I cannot give you a specific quotation for standard of care at

this moment.” (Docket No. 22-3 at 20). Likewise, Dr. Murati did

not provide any specific source from which a standard of care could

be identified.

       Both First Circuit and District Court case law provides that

an expert witness may sometimes imply a standard of care in their

testimony without articulating the “magic words.” See Cortes-

Irizarry v. Corporacion Insular De Seguros, 111 F.3d 184, 190 (1st

Cir. 1997) (holding that references to a “prevailing medical

standard” used by the “average gynecologist” was sufficient to

establish     a   standard     of    care).   In   this    case,     Dr.   Murati

specifically states in his Deposition that he cannot provide the

standard     of   care.   However,     even   if   Dr.    Murati’s    deposition

testimony would have clearly stated the national standard of care,

this would not suffice to supplement Dr. Murati’s expert report.

Plaintiffs would have been obligated to supplement their proffered

expert report to reflect the content of the subsequent deposition

pursuant to Fed. R. Civ. P. 26(a). See Ciomber v. Coop. Plus, Inc.,

527 F.3d 635, 642 (7th Cir. 2008) (holding that “Rule 26(a)(2)

does   not   allow   parties    to    cure    deficient    expert    reports   by

supplementing them with later deposition testimony” because doing

so would “completely undermin[e]” the purpose of expert reports).
Civil No. 17-1144 (RAM)                                                 14


                                IV. CONCLUSION

     The Court finds that Dr. Pedro A. Murati is qualified to be

an expert. However, the portions of his report and proffered

testimony   as   to   the   causation   of   Mr.   Clemente’s   diagnoses,

negligence and medical malpractice do not fulfill the requirements

of Fed. R. Evid. 702 and the applicable case law. Wherefore,

Defendant’s Motion to Exclude Expert Testimony at Docket No. 22 is

hereby GRANTED in part and DENIED in part. Specifically, the

following portion of the expert report is STRICKEN:

     This examinee’s current diagnoses are within all
     reasonable medical probability a direct result from the
     right ankle surgery that occurred on 02-06-15, for which
     extended immobility was recommended without prophylaxis
     for [deep vein thrombosis] DVT in a [sic] examinee whose
     risk for DVT was present secondary to the procedure
     performed, the extended recommended immobility of 8
     weeks and the examinee’s pre-existing obesity.

(Docket No. 22-2 at 6). The remaining portions of the expert report

are ADMITTED.

     Moreover, Dr. Murati is barred from testifying as to the

standard of care and negligence allegedly incurred by VA Hospital.

Dr. Murati may provide testify regarding the remaining portions of

the report, including his medical evaluation of Mr. Clemente and

Mr. Clemente’s degree of impairment.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 14th day of February 2020.

            S/ RAÚL M. ARIAS-MARXUACH
            United States District Judge
